47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent TIDWELL, Plaintiff--Appellant,v.L. BURROWS, Correctional Officer;  Gerald L. Bass, DeputyWarden, Greensville Correctional Center,Defendants--Appellees.
No. 94-7160.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Feb. 14, 1995.

Vincent Tidwell, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tidwell v. Burrows, No. CA-94-343-3 (E.D. Va.  Oct. 3, 1994).  We also deny Appellant's motion for appointment of counsel.  See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED